DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 20-31, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 16 and 30 recite the limitation “wherein one or more of the second image and the third image are limited to a predetermined range to eliminate some of the pixels in the one or more of the second image and the third image having one or more of a minimum value and a maximum value”. Examiner notes that while there is literal support for the claim limitation in paragraph [0084] of applicant’s PGPub, there is no disclosure for what the values of the range are including any minimums or maximums nor how to determine what these values are in order to eliminate some of the pixels. For these reasons, a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 
Claim 36 recites the limitation “wherein the second and third image are limited by different predetermined ranges to eliminate some of the pixels in each of the second image and the third image”. Examiner notes that while there is support that the second and third images may be limited by a predetermined range in paragraph [0084] of applicant’s PGPub, there is no support that the second and third images are limited by different predetermined ranges as required by the claim. For these reasons, the limitation constitutes new matter and a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 30-31 recites the limitation “wherein one or more of the second image and the third image are limited to a predetermined range”. It is unclear if the predetermined range is the same as the color range or if this is a new range. In other words, it is unclear if the one or more second image and the third image are limited by the color range. Furthermore, the claim appears to recite the same predetermined range and in the case that the predetermined range does correlate to the color range, it is unclear how the images could be limited by the same predetermined range if the color ranges have no overlap. For examination purposes, it has been interpreted that the color range and the predetermined range may be the same or different, however, clarification is required. 
Claim 26 recites the limitation “a box” in line 4. It is unclear if the box is the same as the outline of claim 16 or is a different element. Examiner notes this is unclear because [0091] of applicant’s PGPub discloses borders (i.e. outlines) of B2 and B3 are position on an outline of a box Bx and it is unclear if the box or the border therefore is the same as the outline being claimed in claim 1 since both appear to be outlines which surround non-eliminated pixels. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required.
Claim 28 recites the limitation “a first box” in line 4 and “a second box” in line 8. It is unclear if the first box and/or the second box is the outline of claim 16. Examiner notes this is unclear because [0091] of applicant’s PGPub discloses borders (i.e. outlines) of B2 and B3 are position on an outline of a box Bx and it is unclear if the box or the border therefore is the same as the outline being claimed in claim 1 since both appear to be outlines which surround non-eliminated pixels. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required. 
Claim 36 recites the limitation “a first outline”. It is unclear if this is the same outline of claim 16 or a different outline. For examination purposes, it has been interpreted to mean any outline, however, clarification is required. 
Claim 36 recites the limitation “a second outline”. It is unclear if this is the same outline of claim 16 or a different outline. For examination purposes, it has been interpreted to mean any outline, however, clarification is required. 
Claim 36 recites the limitation “the second and third image are limited by different predetermined ranges to eliminate some of the pixels in each of the second image and the third image”. It is unclear if these are different predetermined ranges from that of claim 16. For example, is this an additional limit on the one or more of the first or second image and is further unclear if the some of the pixels eliminated in each of the second and third image are the same as the some of the pixels of claim 16. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 22, 26-27 and 30-31 under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20100130861 A1), hereinafter Shimazaki in view of Osumi et al. (US 20170055956 A1), hereinafter Osumi and Specht et al. (US 20130144166 A1), hereinafter Specht and further in view of Govari et al. (US 20090177089 A1), hereinafter Govari.
Regarding claim 16,
Shimazaki teaches an ultrasound imaging method for generating a visualization image (at least fig. 7 (G1) and corresponding disclosure in at least [0050]) of a region inside a medium ([0022] which discloses ultrasound performed on a biological tissue), the method comprising:
emitting a plurality of emitted sequences of ultrasound waves inside a medium (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061]), and receiving a plurality of received sequences of ultrasound waves by a probe (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061] examiner notes the elements recited are disclosed as transmissions/receptions), said emitted sequences and the received sequences being temporally interleaved (See at least fig. 7)
processing the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure in at least [0036] and [0054] examiner notes the processors 4,5, and 21 would perform processing on the corresponding received sequences) to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure in at least [0037]. Examiner notes the B-mode image generation part would generate a B-mode image (i.e. first image) via a first process), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure in at least [0039]. Examiner notes the elastic image generation part would generate an elastic image (i.e. second image) via a second process) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure in at least [0058]. Examiner notes the color Doppler image generation part generates a color Doppler image (i.e. a third image) via a third process), the first process (4), the second process (5), and the third process (21) are different from one another; and
combining the first, second, and third image (at least fig. 5 (6) and corresponding disclosure in at least [0060] which discloses a combination unit 6 for combining the B-mode image data (first image), the color Doppler image data (third image), and the elastic image data (second image) together), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the first, second, and third image together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1)
wherein the first image is in grey scale (examiner notes B-mode images are in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data has such hue information that it can be distinguished from each elastic image when displayed. Examiner notes distinguishable hue would necessarily result in different color ranges in order to be distinguishable)

	While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076] which discloses the elasticity image is represented by a color different from the hue of the blood flow image (far in color space) [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to (i.e. does not overlap) the hue of the color (look up table) LUT of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding providing distinguishing features to different images rendering the claim obvious (MPEP 2143).

Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if one or more of the second image and the third image are limited to a predetermined range having one or more of a minimum value and a maximum value to eliminate some pixels in the one or more of the second image and the third image such that the eliminated pixels are not displayed in the one or more of the second and third image
Specht, in a similar field of endeavor involving ultrasonic imaging, teaches wherein a Doppler image is limited to a predetermined range having a minimum value to eliminate some of the pixels ([0125] which discloses portions of Doppler echo data that indicate motion at speeds below a threshold value (i.e. a predetermined range having a minimum value of speed) may be ignored (i.e. eliminated) when beamforming to locate pixel positions representing moving pixels in an image to be displayed) in the Doppler image such that the eliminated pixels are not displayed in the Doppler image (Examiner notes that in ignoring the portions of the Doppler echo data, the eliminated pixels are not displayed in the Doppler image). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Specht to include limiting at least the Doppler image in order to generate image data of Doppler echo data resulting from reflectors moving faster than a threshold value accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

	Shimazaki, as currently modified fail to explicitly teach wherein the one or more of the second or third image comprises an outline with a predetermined and unique line property, said outline surrounding remaining pixels, which are not eliminated by the predetermined range, in the one or more of the second image and the third image in which the eliminated pixels are not displayed. 
	Govari, in a similar field of endeavor involving ultrasound imaging, teaches wherein a Doppler image (at least fig. 5 and corresponding disclosure in at least [0076]) comprises an outline with a predetermined and unique line property, said outline surrounding remaining pixels, which are within a predetermined range in the Doppler image (at least fig. 5 (220) and 215) and corresponding disclosure in at least [0076] which discloses a Doppler image showing contours derived from the Doppler information between areas of rapid movement (i.e. greater than .2 m/s) and areas of little or no movement (i.e. less than .03 m/s)). Examiner notes contours have a unique line property in regards to the remainder of the Doppler image and a predetermined line property in that the system must know the line property in order to apply the contour accordingly) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include an outline as taught by Govari in order to enhance the visualization of pixels having a value within a predetermined range  in the Doppler image of Shimazaki. Such a modification amounts to merely a combination of prior art elements to yield predictable results regarding outlining features of interest rendering the claim obvious (MPEP 2143).  
	Examiner notes in such a modified system the outline of Govari would surround remaining pixels which are not eliminated by Specht.
	
Regarding claim 17,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the second and third images are superposed over the first image ([0060] which teaches the elastic (second) image and color Doppler (third) image are overlaid on (i.e. superposed over) the b-mode (first) image). 

Regarding claim 20,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the first process is b-mode ultrasound imaging (4) ([0037] which discloses B-mode image processing unit which generate B-mode image data), the second process is an elastography ultrasound imaging (5) ([0038] which discloses elastic image processing unit generates elastic image (i.e. elastography) data) and the third process is a flow process imaging (21) ([0055]-[0058] which discloses color Doppler image processing unit generates color Doppler (i.e. flow) image data based on flow velocity).

Regarding claim 22,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the emitting and receiving, the processing, and the image combining are repeated to periodically generate a visualization image that is updated over time (at least fig. 7 (G2 and G3) and corresponding disclosure in at least [0061]).

Regarding claims 30 and 31,
Shimazaki teaches an ultrasound imaging apparatus (at least fig. 5 (20) and corresponding disclosure in at least [0054]) comprising:
A probe (at least fig. 5 (2) and corresponding disclosure in at least [0035]) configured to generate a plurality of emitted sequences (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061]) of ultrasound waves inside a medium,  and configured to acquire a plurality of received sequences  (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure in at least [0061] which discloses the cited elements (E1,B1,C1, and E4) are for transmission/reception), said emitted sequences and the received sequences being temporally interleaved (See at least fig. 7)
A probe controller (at least fig. 5 (3) and corresponding disclosure in at least [0036]) configured to control the probe (2),
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), 
the processor configured to process signals from the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure) so as to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure in at least [0037]. Examiner notes the B-mode image generation part would generate a B-mode image (i.e. first image) via a first process), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure in at least [0039]. Examiner notes the elastic image generation part would generate an elastic image (i.e. second image) via a second process) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure in at least [0058]. Examiner notes the color Doppler image generation part generates a color Doppler image (i.e. a third image) via a third process), the first process (4), the second process (5), and the third process (21) are different from one another; and combine the first, second, and third image (at least fig. 5 (6) and corresponding disclosure in at least [0060] which discloses a combination unit 6 for combining the B-mode image data (first image), the color Doppler image data (third image), and the elastic image data (second image) together), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the first, second, and third image together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1) of a region inside of the medium

wherein the first image is in grey scale (examiner notes B-mode images are in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data has such hue information that it can be distinguished from each elastic image when displayed. Examiner notes distinguishable hue would necessarily result in different color ranges in order to be distinguishable)

While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076] which discloses the elasticity image is represented by a color different from the hue of the blood flow image [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to the hue of the color LUE of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding providing distinguishing features to different images rendering the claim obvious (MPEP 2143).

Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if one or more of the second image and the third image are limited to a predetermined range having one or more of a minimum value and a maximum value to eliminate some pixels in the one or more of the second image and the third image such that the eliminated pixels are not displayed in the one or more of the second and third image
Specht, in a similar field of endeavor involving ultrasonic imaging, teaches wherein a Doppler image is limited to a predetermined range having a minimum value to eliminate some of the pixels ([0125] which discloses portions of Doppler echo data that indicate motion at speeds below a threshold value (i.e. a predetermined range having a minimum value of speed) may be ignored (i.e. eliminated) when beamforming to locate pixel positions representing moving pixels in an image to be displayed) in the Doppler image such that the eliminated pixels are not displayed in the Doppler image (Examiner notes that in ignoring the portions of the Doppler echo data, the eliminated pixels are not displayed in the Doppler image). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Specht to include limiting at least the Doppler image in order to generate image data of Doppler echo data resulting from reflectors moving faster than a threshold value accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

	Shimazaki, as currently modified fail to explicitly teach wherein the one or more of the second or third image comprises an outline with a predetermined and unique line property, said outline surrounding remaining pixels, which are not eliminated by the predetermined range, in the one or more of the second image and the third image in which the eliminated pixels are not displayed. 
	Govari, in a similar field of endeavor involving ultrasound imaging, teaches wherein a Doppler image comprises an outline with a predetermined and unique line property, said outline surrounding remaining pixels, which are within a predetermined range in the Doppler image (at least fig. 5 (220) and 215) and corresponding disclosure in at least [0076] which discloses a Doppler image showing contours derived from the Doppler information between areas of rapid movement (i.e. greater than .2 m/s) and areas of little or no movement (i.e. less than .03 m/s)). Examiner notes contours have a unique line property in regards to the remainder of the Doppler image and a predetermined line property in that the system must know the line property in order to apply the contour accordingly) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include an outline as taught by Govari in order to enhance the visualization of the pixels not eliminated in the Doppler image of Shimazaki, as currently modified. Such a modification amounts to merely a combination of prior art elements to yield predictable results regarding outlining features of interest rendering the claim obvious (MPEP 2143).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht, and Govari as applied to claim 20 above and further in view of Mosegaard et al. (US 20180172811 A1), hereinafter Mosegaard.
Regarding claim 21,
Shimazaki, as modified, teaches the elements of claim 20 as previously stated. It is not clear if the processes have various time periodicity. 
Mosegaard, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein processes have various time periodicity ([0030] which discloses different image rates for B-mode and the special mode(s) and [0034] which discloses the special mode processing include color flow mapping and an elastography algorithm. Examiner notes the different imaging rates would  correspond to various time periodicity for each of the processes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include various time periodicity for the processes as taught by Mosegaard in order to provide an enhanced frame rate for each process accordingly. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht, and Govari as applied to claim 16 above and further in view of Kim et al. (US 20060084870 A1), hereinafter Kim.
Regarding claim 23,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly teach wherein at least one of the received sequences is used by the second and third processes to process the corresponding second and third images.
Kim, in a similar field of endeavor involving ultrasound imaging using different processes, teaches wherein at least one received sequence ([0009] which discloses receiving first and second echo signals) used by an elasticity (at least fig. 5 (203A) and corresponding disclosure) and Doppler processes (at least fig. 5 (203B) and corresponding disclosure) to process corresponding elasticity and Doppler images ([0009]-[0010] which disclose the echo signals are used to produce an elastic and Doppler image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a received sequence to be used by the elastic process and Doppler process as taught by Kim in order to reduce the amount of data needed to be received and produce the elastic and Doppler images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht, and Govari as applied to claim 16 above and further in view of Kong et al. (US 20150164476 A1), hereinafter Kong.
Regarding claim 24,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. It is unclear if at least one of the emitted sequences is a sequence generating an unfocussed ultrasound wave inside the medium.
Nonetheless,
Kong, in a similar field of endeavor involving ultrasound imaging processes, teaches generating an unfocussed ultrasound wave inside a medium ([0049] which discloses irradiating an object (i.e. a medium) with an ultrasound wave to obtain elasticity information and the ultrasound wave may be an ultrasound wave which does not form a focal point in a region (i.e. an unfocussed ultrasound wave)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include an emission sequence generating an unfocussed wave as taught by Kong in order to obtain the elasticity information accordingly. Such a modification amounts to a simple substitution of one known emission sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 25,
Shimazaki, as modified, teaches the elements of claim 24 as previously stated. Kong further teaches wherein the unfocussed ultrasound wave is a plane wave ([0049]).


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht and Govari as applied to claim 16 above and further in view of Hashimoto et al. (US 20160249884 A1), hereinafter Hashimoto.
Regarding claim 26,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the visualization image ([0060] which discloses an ultrasonic image (i.e. visualization image)) comprising: 
one view in which the first image is included ([0060] which discloses the ultrasonic image in which the color Doppler image and elastic image are overlaid on the B-mode (i.e. first image)), and the second image is superposed over the first image ([0060] which discloses the color Doppler image and elastic image are overlaid on the B-mode image)
Shimazaki, as currently modified, fails to explicitly teach wherein the visualization image comprises: a box having a size lower than the one view to be totally included in said one view, and 
Wherein the first image fills said one view, 
And the third image is superposed over the second image inside the box. 

Hashimoto, in a similar field of endeavor involving ultrasound imaging, teaches a visualization image (at least fig. 5 and corresponding disclosure in at least [0030]) comprising:
One view in which a first image is included (at least fig. 5 (BI) and corresponding disclosure in at least [0041]), and
A box (at least fig. 5 (R) and corresponding disclosure in at least [0035]) having a size lower than the one of the view so as to be totally included inside said view (See at least fig. 5), and 
Wherein the first image (BI) fills said one view (See at least fig. 5),
a second image (at least fig. 5 (EI) and corresponding disclosure in at least [0033]), is superposed over the first image inside the box (at least fig. 5 and [0033] which discloses the B-mode image is in the background) and
a third image (at least fig. 5 (DI) and corresponding disclosure in at least [0033]) is superposed over the second image inside the box (R) ([0053] which discloses the elasticity image is superimposed with the Doppler image. A person having ordinary skill in the art would have readily recognized the superimposition would require overlaying one image over another (e.g. the third image over the second image)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki, as currently modified, to include a box with the corresponding images superposed as taught by Hashimoto in order to focus the second and third images on a region of interest within the first image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding image reconstruction in a region of interest rendering the claim obvious (MPEP 2143).
	 

Regarding claim 27,
	Shimazaki, as modified, teaches the elements of claim 26 as previously stated. Hashimoto further teaches wherein the second image is superposed with a first opacity property (Examiner notes any image would necessarily have an opacity property) and the third image is superposed with a second opacity property (Examiner notes any image would necessarily have an opacity property)
	It appears that the second opacity property is higher than the first opacity property in fig. 5, since the blood vessel from the Doppler image is showing through the elasticity image.
	Nonetheless, Osumi further teaches wherein a flow image (i.e. Doppler image) has an opacity property higher than an elasticity image ([0111] which discloses the elasticity image is superimposed with a predetermined transparency. Thus the elasticity is more transparent (i.e. less opaque) than the Doppler image).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include a second opacity property that is higher than the first opacity property as taught by Osumi in order to better distinguish the properties of the Doppler image from the elasticity image. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht and Govari as applied to claim 16 above and further in view of NPL Shaaban et al. (“Real-time ultrasound elastography: Does it improve B-mode ultrasound characterization of solid breast lesions?”)
Regarding claim 28,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches displaying two ultrasound images side by side, wherein one image is an ultrasound image obtained by combining the B-mode image frame data and the color Doppler image frame data and the second image is a second ultrasonic image obtained by combining the B-mode image frame data and the elasticity image frame data ([0066] which discloses side by side images are displayed one image comprising the ultrasonic image obtained by combining the B-mode image frame data and the color Doppler image frame data and the ultrasonic image obtained by combining the B-mode image data and the elastic image data))
However, it is unclear if the visualization image includes a first view in which the first image is included, a first box having a size lower than the one of the first view so as to be totally included inside said view, a second view in which the B-mode image is included, a second box having a size lower than the one of the second view so as to be totally included inside said second view , wherein the first image fills each one of the first and second views, the second image is superposed over the first image inside the first box, and the third image is superposed over the first image inside the second box.
Shaaban, in a similar field of endeavor involving ultrasound imaging using different processes, teaches a visualization image (at least fig. 3 and corresponding disclosure) comprising:
A first view (at least fig. 3 (B) and corresponding disclosure) in which a B-mode image (at least fig. 3 (B)) is included,
A first box (see annotated fig. 3 below (first box)) having a size lower than the one of the first view (B) so as to be totally included inside said view (B),
A second view (at least fig. 3 (A) and corresponding disclosure) in which the B-mode image (at least fig. 3 (A) and corresponding disclosure) is included
A second box (see annotated fig. 3 below (second box)) having a size lower than the one of the second view (A) so as to be totally inside said view (A)
Wherein the B-mode image fills each one of the first (B) and second views (A) (at least fig. 3)
An elastic image is superposed over the B-mode image (B) inside the first box (see description of fig. 3)
A Doppler image is superposed over the B-mode image (A) inside the second box (See description of fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a visualization image according to Shaaban, in order to focus on regions of interest comprising elasticity and blood flow accordingly. Such a modification amounts to merely a simple substitution of one known visualization image for another rendering the claim obvious (MPEP 2143).


    PNG
    media_image1.png
    512
    1417
    media_image1.png
    Greyscale

Annotated fig. 3
 
Regarding claim 29,
Shimazaki, as modified, teaches the elements of claim 28 as previously stated. Shaaban further teaches wherein the first (B) and second (A) views are organized horizontally inside the visualization image (see at least fig. 3). 

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Osumi, Specht, and Govari as applied to claim 16 above and further in view of Azar et al. (US 20170049416 A1), hereinafter Azar and further in view of Matsumura (US 20090149750 A1) and Yoshikawa (US 20150133782 A1).
 Shimazaki, as modified, teaches the elements of claim 16 as previously stated. 
Examiner notes in the modified system the third image of Shimazaki and Specht comprises a second outline as taught by Govari surrounding the remaining pixels of the third image that are not eliminated. 

Shimazaki, as modified, fails to explicitly teach wherein the second image and third image are limited by different predetermined ranges to eliminate some of the pixels in each of the second image and third image, 
Azar, in a similar field of endeavor involving ultrasound imaging, teaches wherein an elastography image is limited by a predetermined range to eliminate not significant pixels in an elastography image (Abstract which discloses rendering at least one of a pixel of a strain image transparent or not at all (i.e. eliminating) and [0059] which discloses ignoring (i.e. eliminating) strain image pixel values if the B-mode pixel value is below a predetermined threshold (i.e. a predetermined range)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include limiting the elastography image by a predetermined range as taught by Azar in order to ensure the reliability of the image (Azar [0043])

Examiner notes that the predetermined ranges of Specht and Azar would necessarily be different since they rely on different images (e.g. Specht relies on intensity values of Doppler images and Azar relies on pixel values of B-mode images) 



Shimazaki, as modified, fails to explicitly teach wherein the second image comprises a first outline surrounding the remaining pixels of the second image. 
Matsumura, in a similar field of endeavor involving ultrasound imaging, teaches wherein an elastography image comprises a first outline surrounding pixels of interest on the elatography image ([0076] which discloses setting a border of an area of interest, on a boundary where the hue on the elastic image is changed for example)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki, as currently modified, to include a first outline as taught by Matsumura in order to clearly distinguish an area of interest. 
Examiner notes in the modified system the area of interest would be the remaining pixels and a hue would change between pixels ignored and the remaining pixels, therefore the border of Matsumura would surround the remaining pixels of Shimazaki as currently modified.

It would appear that the first and second outlines have different line properties, however, there is no explicit disclosure of this.
Yoshikawa, in a similar field of endeavor involving ultrasonic imaging, teaches a plurality of regions of interest having outlines with different line properties (at least fig. 9 and corresponding disclosure).	It would have been obvious to a person having ordinary skill in the art to have modified the system of Shimazaki, as currently modified, to include outlines as taught by Yoshikawa in order to distinguish different regions of interest for the different images accordingly. Such a modification amounts to a simple substitution of one known line property for another rendering the claim obvious (MPEP 2143). 

Double Patenting
Applicant is advised that should claim 30 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
35 U.S.C. 112 rejections
New 35 U.S.C. 112(b) rejections
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. For example, applicant has argued “the box in claim 26 refers to the box Bx, as illustrated in Fig. 3 and does not refer to the outlines e.g. B2, B3 of the second and third images. The boxes in claim 28 refer to boxes B1, B2 that correspond to various views V1, V2 of the first image I1. Thus, the boxes and the outlines are different elements” (REMARKS pg. 12). Examiner respectfully disagrees, in that the boxes Bx, B2, and B3 are all considered outlines and would surround the remaining pixels not eliminated as required by claim 16. Furthermore regarding the argument that B1 and B2 correspond to various views of the first image, examiner respectfully disagrees in that [0091] of applicant’s PGPub explicitly discloses that borders (i.e. outlines) B2 and B3 are of second and third images and are positioned on the outline of box Bx. Thus, it is not explicitly made clear how the boxes, Bx, B2, or B3 are different from the claimed outline of claim 16. 
Regarding the 112(a) rejections of claims 16 and 36, examiner notes that while applicant has amended the claims to include having one or more of a minimum value and a maximum value to claim 16, this does not cure the written description requirement for claim 16 as there is no disclosure of what values are included in the range nor what the minimum or maximum value for the range are. Furthermore, no amendments were made regarding the different predetermined ranges for the second and third images.
Thus the 112(a) rejections of claims 16 and 36 have been maintained. 

35 U.S.C. 103 rejections
Applicant’s arguments with respect to claims 16-17, 20-31, and 36 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any relevant arguments against the art applied in previous actions.
Applicant's arguments filed have been fully considered but they are not persuasive. For example, applicant argues “Shimazaki, Abe, and Osumi do not disclose or suggest that one or more of the second image and third image are limited to a predetermined range having one or more of a minimum value and a maximum value to eliminate some of the pixels in the one or more of the second and the third image, and the one or more of the second image and the third image comprise an outline with a  predetermined and unique line property, said outline surrounding remaining pixels, which are not eliminated by the predetermined range, in the one or more of the second and third image in which the eliminated pixels are not displayed” (REMARKS pg. 16-17). Examiner notes that while Shimazaki and Osumi which are now relied upon for claim 16 do not teach these elements, Specht, which was relied upon previously does teach wherein the one or more of the second and third image are limited to a predetermined range having one or more of a minimum value and a maximum value to eliminate some of the pixels in the one or more of the second and the third image and a new additional reference (i.e. Govari) was applied to teach the limitations regarding the outline.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793